Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 11, 2005, which, inter alia, required claimant to produce additional documentary evidence to support his claim for workers’ compensation benefits.
In 1985, claimant was involved in a work-related accident resulting in injuries to his neck, head and back. In connection with his application for workers’ compensation benefits, the *1133Workers’ Compensation Board classified claimant with a permanent partial disability and awarded him benefits. In a 2004 decision, a Workers’ Compensation Law Judge (hereinafter WCLJ) agreed with a prior Board decision that the only issues remaining in claimant’s case were the alleged underpayment or late payment of claimant’s deficiency compensation. The WCLJ noted that to accurately calculate this compensation, claimant needed to produce copies of medical billing statements and cancelled checks and receipts showing that he had personally paid for medical treatment related to this claim. The Board adopted and affirmed the WCLJ’s decision regarding the need for additional evidence and a hearing and continued claimant’s case. Claimant appeals.
As the Board’s decision was interlocutory in nature, did not decide substantive issues and did not involve a threshold legal question, that decision is not appealable (see Matter of Sawyer v Orange Motors, 24 AD3d 1117, 1117 [2005]; Matter of Reese v Advanced Empl. Concepts, 15 AD3d 760, 761 [2005]). It would be inappropriate for this Court to undertake a review of the Board’s decision when the Board itself has withheld a final determination pending further development of the record (see Matter of Bush v Beltrone Constr., 289 AD2d 722, 723 [2001]). Claimant must proceed to a final determination by the Board to raise any challenge to this nonfinal decision (see Matter of Sawyer v Orange Motors, supra at 1118).
Cardona, P.J., Peters, Carpinello and Rose, JJ., concur. Ordered that the appeal is dismissed, without costs.